      Case 1:13-cr-00872-RA Document 28
                                     27 Filed 12/01/20 Page 1 of 1




                                                                   December 1, 2020

                                                       Application granted. The conference is
BY ECF                                                 adjourned to December 15, 2020 at 11:30 a.m.
The Honorable Ronnie Abrams
                                                       SO ORDERED.
United States District Judge
Southern District of New York
500 Pearl Street                                       ________________________
New York, New York 10007                               Ronnie Abrams, U.S.D.J.
                                                       December 1, 2020

       Re:     United States v. Giuseppe Valentino, 13 Cr. 872 (RA)


Dear Judge Abrams:

        I write on behalf of our client, Giuseppe Valentino, to request an adjournment of
the violation of supervised release hearing scheduled for today at 11:30 a.m., because Mr.
Valentino is unable to attend court today due to illness. Specifically, he has tested
positive for, and is suffering symptoms of, Covid-19. Accordingly, we request a two-
week adjournment of the hearing date. The government consents to the requested
adjournment.


                                                    Sincerely,

                                                    /s/
                                                    Michael Tremonte




cc:    All counsel (via ECF)
